DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryu et al. (Ryu), EP 3 713 370 A1.
Regarding claims 1 and 11, Ryu discloses a method of operating a data communication network to control network access for a User Equipment (UE) over a non-Third Generation Partnership Project (non-3GPP) access node, the method comprising: the non-3GPP access node exchanging user data with the UE and exchanging the user data with a non-3GPP Interworking Function (IWF) (0008, 0010, 0014); the non-3GPP IWF exchanging the user data with a 3GPP User Plane Function (UPF) (0027); the non-3GPP access node identifying a UE message, and in response, generating and transferring a UE message to a non-3GPP IWF (0020); the non-3GPP IWF receiving and processing the UE message and responsively generating and transferring an N2 message that indicates the UE message to a 3GPP Access and Mobility Management Function (AMF) (0022, 0027, 0037); and the 3GPP AMF receiving and processing the N2 message and responsively generating and transferring an N1 message that indicates the UE message to the UE, wherein the UE receives the N1 message and processes the UE message (0027, 0038).
Regarding claims 2 and 12, Ryu discloses wherein the 3GPP AMF transferring the N1 message that indicates the UE message to the UE comprises transferring the N1 message over the non-3GPP access node (0020).
Regarding claims 3 and 13, Ryu discloses wherein the 3GPP AMF transferring the N1 message that indicates the UE message to the UE comprises transferring the N1 message over a 3GPP access node (0020).
Regarding clams 4 and 14, Ryu discloses the 3GPP AMF receiving and processing another N1 message having another UE message from the UE and responsively generating and transferring another N2 message having the other UE message to the non-3GPP IWF; the non-3GPP IWF receiving and processing the other N2 message having the other UE message and responsively generating and transferring the other UE message to the non-3GPP access node; and the non-3GPP access node receiving and processing the other UE message from the UE (0020, 0038).
Regarding claims 5 and 15, Ryu discloses the 3GPP AMF detecting an overload condition and responsively generating and transferring another N2 message indicating the overload condition to the non-3GPP IWF; the non-3GPP IWF receiving and processing the other N2 message and responsively generating and transferring an overload message indicating the overload condition to the non-3GPP access node; and wherein the non-3GPP access node detecting the UE message comprises receiving the overload message and processing the overload condition (reads on 0163, 0164).
Regarding claims 6 and 16, Ryu discloses the 3GPP AMF detecting an emergency condition and responsively generating and transferring another N2 message indicating the emergency condition to the non-3GPP IWF; the non-3GPP IWF receiving and processing the other N2 message and responsively generating and transferring an emergency message indicating the emergency condition to the non-3GPP access node; and wherein the non-3GPP access node detecting the UE message comprises receiving the emergency message and processing the emergency condition (0066, 0068,).
Regarding claims 7 and 17, Ryu discloses wherein the non-3GPP access node identifying the UE message comprises generating a Non-Access Stratum (NAS) file for the UE (0066, 0068, 0073).
Regarding claims 8 and 18, Ryu discloses wherein the non-3GPP access node identifying the UE message comprises generating status information for the non-3GPP access node (0068, 0069, 0073).
Regarding claims 9 and 19, Ryu discloses wherein the non-3GPP access node identifying the UE message comprises receiving user content for the UE (0068, 0069, 0073).
Regarding claims 10 and 20, Ryu discloses wherein the non-3GPP access node exchanging the user data with the UE comprises exchanging the user data inherently using at least one of an Institute of Electrical and Electronic Engineers (IEEE) 802.11 (WIFI) protocol and an IEEE 802.3 (ETHERNET) protocol (0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shu et al. U.S. Patent Pub. No. 2021/0076444 discloses a session management method, apparatus and system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646